Citation Nr: 1443227	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  13-18 679 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder.

3.  Entitlement to service connection for a lung condition. 


REPRESENTATION

Appellant represented by:	Cecilia Weld, Agent


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1974 through March 1981, and from March 2003 through May 2004. The Veteran was awarded the Global War on Terrorism Expeditionary Medal, among other decorations, for this service. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The issue of entitlement to service connection for thyroiditis, secondary to an acquired psychiatric disorder, has been raised by the representative's July 2014 brief to the Board, as well as March 2011 VA treatment notes, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

In July 2014, the Veteran's representative submitted a waiver of the Veteran's right to have additional evidence initially considered by the RO.  Accordingly, the Board may consider any new evidence in the first instance.  See 38 C.F.R. § 20.1304I (2013).  In reviewing this case, the Board has reviewed the Veteran's file on the electronic "Virtual VA" and "VBMS" systems to insure a total review of the evidence.  No physical claims file exists in this case.  

The issue of entitlement to service connection for a lung condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In an April 2005 rating decision, the RO denied service connection for post-traumatic stress disorder, finding that, while the Veteran had a then-current diagnosis of post-traumatic stress disorder, he had not provided sufficient information for service department corroboration of his in-service stressors.  The Veteran did not file a timely appeal to this decision.

2.  Additional evidence received since the April 2005 rating decision is not cumulative or redundant of evidence already of record, and includes evidence related to unestablished facts necessary to substantiate the claim for service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder.

3.  The Veteran has a current diagnosis of PTSD that is as likely as not due to exposure to in-service stressors.


CONCLUSIONS OF LAW

1.  The April 2005 rating decision that denied entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  

2.  The criteria for reopening the claim for entitlement to service connection for post-traumatic stress disorder are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for entitlement to service connection for post-traumatic stress disorder have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Board grants reopening of the claim for service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder, as discussed below.  Further, the Board grants service connection for post-traumatic stress disorder.  Therefore, in light of the favorable disposition of the issues on appeal regarding PTSD, further discussion as to VCAA is not required at this time.  See 
38 U.S.C.A. §§ 5103, 5103A; Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); 38 C.F.R. § 3.159.

II.  New and Material Evidence Regarding Entitlement to Service Connection for an Acquired Psychiatric Disorder

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2013).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low".  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).

The April 2005 rating decision acknowledged medical findings that the Veteran met the criteria for a diagnosis of post-traumatic stress disorder following his term of service.  However, because the Veteran had not completed a post-traumatic stress disorder questionnaire, the RO had been unable to corroborate the Veteran's claimed in-service stressors.  The RO further determined that post-traumatic stress disorder had not been shown within the service treatment record submitted by the Veteran.  In addition to service treatment records, evidence considered in the rating decision included treatment records from VA Outpatient Clinic Pensacola for the period July 2004 through April 2005, an April 2005 VA psychological examination, and the Veteran's lay statements.  The April 2005 rating decision observed that July 2004 VA psychiatric treatment records included a positive screening for post-traumatic stress disorder, but identified stressors outside of military service.  The rating decision further noted that the Veteran denied in-service psychiatric treatment at his April 2005 VA examination, though the VA examiner found that the Veteran met the criteria for post-traumatic stress disorder.  The Veteran did not file a notice of disagreement to the April 2005 rating decision or submit any additional new and material evidence during the one year subsequent to that rating decision, and it became final.  38 C.F.R. § 20.1103.  

Since the prior denial of the claim in April 2005, the Veteran has submitted additional statements regarding his in-service stressors.  In February 2013, the Veteran stated that he and his unit had come under mortar fire while in Mosul, Iraq, in July 2003, November 2003, and January 2004.  

Additional VA medical treatment records have also been received.  A March 2010 psychiatric evaluation noted that the Veteran reported insomnia, vivid memories, and nightmares of combat.  The Veteran also stated that his friends and family had reported a personality change upon his return from military service in Iraq.  The Veteran reported that he had been exposed to mortar fire and combat.  The Veteran was diagnosed with PTSD.  

The Veteran's VA treating physician indicated in August 2013 that the Veteran continued to meet the DSM-IV criteria for post-traumatic stress disorder even while compliant with his medication regimen and abstinent from alcohol.  During an August 2013 treatment evaluation, the Veteran related that he had been shot at while serving in Iraq, and continued to experience fear, helplessness and horror associated with this trauma. 

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen the claim to entitlement for service connection for an acquired psychiatric disorder has been received.  VA treatment records from 2010 and 2013 indicate that the Veteran has related accounts of his in-service stressors in the course of seeking mental health treatment. The Veteran has also produced substantially more detailed accounts of his in-service stressors than were extant at the time of the April 2005 rating decision.  In determining whether new and material evidence exists, the Board must "presume the credibility of the evidence".  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  The new evidence relates to the unestablished fact of the presence of a stressor during the Veteran's military service.  The lack of such a stressor had been the basis of the prior final denial of service connection for a mental condition.  For these reasons, the Board finds that the additional evidence received since the April 2005 decision is new and material to reopen service connection for a psychiatric disorder.  38 C.F.R. § 3.156(a). 

III.  Entitlement to Service Connection for an Acquired Psychiatric Disorder

The Veteran asserts that he has an acquired psychiatric disorder, to include post-traumatic stress disorder, which was incurred following stressful experiences during service in Iraq.  Having found that new and material evidence warrants reopening this claim, the Board now turns to the merits. 

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)), (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  See 38 C.F.R. §3.304(f).

Additionally, the Board notes that, effective July 13, 2010, the regulations governing service connection for PTSD were amended to relax the adjudicative evidentiary requirements for determining what happened in service, specifically for establishing the occurrence of an in-service stressor for non-combat Veterans.  The revised regulations pertaining to PTSD no longer require the verification of an in-service stressor if the Veteran was in a situation involving "fear of hostile military or terrorist activity."  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor. 38 C.F.R. § 3.304(f) .

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) .

Here, the Veteran is claiming he experienced stressors while serving in Mosul, Iraq, including exposure to enemy mortar fire.  The Veteran's DD 214 indicates that he served in Kuwait and Iraq during his period of active duty from March 2003 through March 2004. In his post-deployment health assessment of March 2004, the Veteran indicated that he had felt in great danger of being killed, and had experienced a heightened startle response in the prior month. 

While the Veteran was not diagnosed with PTSD during his service, he had a positive PTSD screening through VA treatment in July 2004, and an April 2005 VA psychological examination diagnosed the Veteran with PTSD.  The 2005 VA examiner noted primarily service-related stressors, though the Veteran's mother had also recently died.  As discussed above, VA treatment records from 2010 and 2013 also indicate the Veteran has sought mental health treatment for symptoms relating to his experiences in Iraq, and he continues to carry a diagnosis of PTSD. VA records of 2010 and 2013 list the Veteran's combat experiences as "trauma".  

The Veteran's lay statements of experiences he had in Iraq are sufficient by themselves to establish in-service stressors under the "fear of hostile military or terrorist activity" provision of § 3.304(f).    The Veteran's claimed stressors are consistent with experiences of those in the Gulf War Era and are specifically covered by § 3.304(f)(3), as he claims he undertook enemy fire while on base.  The Board finds no reason to question the competency or credibility of the Veteran.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision makers have the responsibility to assess the credibility of evidence and determine the degree of weight to give the evidence).

The remaining question is whether a VA psychiatrist or psychologist confirmed that the claimed stressor was adequate to support a diagnosis of PTSD.  The Board notes that a VA psychological examination report produced in February 2013 concluded that the Veteran did not have PTSD, but instead had an anxiety disorder and an alcohol disorder; the impact of the Veteran's drinking could not be isolated from that of his anxiety disorder.  The February 2013 examiner indicated that no evidence of record suggested that the Veteran's anxiety disorder was related to his military service. However, an August 2013 VA treatment evaluation concluded that the Veteran met the DSM-IV criteria for a PTSD diagnosis even when abstinent from alcohol.  Further, the VA examination of April 2005 took place at a time when the Veteran reported that he had been abstinent from alcohol for two weeks; the examiner's findings at that time were sufficient for a diagnosis of PTSD.  This April 2005 VA examination considered the Veteran's lay reports of mortar attacks and based his diagnosis of PTSD on the Veteran's military experiences.  Accordingly, the Board concludes that the existing medical record is sufficient to establish service connection for PTSD.


ORDER

New and material evidence having been received, the claim for service connection for post-traumatic stress disorder is reopened.

Service connection for post-traumatic stress disorder is granted.


REMAND

The Veteran asserts that he has developed a respiratory impairment due to exposure to burning fuel smoke during his service in Iraq.  An additional VA pulmonary examination is needed before the Board can adjudicate the Veteran's claim of entitlement to service connection for a lung condition.

In her July 2014 brief, the Veteran's representative contends that she submitted treatment notes from the Veteran's private pulmonologist to the RO in November 2011, but that these notes were never reviewed.  These notes, dated April through November of 2010, were attached to the July 2014 brief, and include a diagnosis of "occupational asthma."  Treatment notes of April 2010 state that the Veteran developed asthma from exposure to burning fuels and garbage in Iraq. April 2010 notes also indicate that medical imaging shows significant interstitial lung disease.  The private pulmonologist notes do not appear in VBMS prior to receipt of the representative's July 2014 brief.  

The Veteran was afforded a VA pulmonary examination in February 2013.  The examiner indicated that she had reviewed the Veteran's claims file.  However, the examiner produced a list of the pertinent records she had reviewed, and this list does not include notes, a nexus opinion, or medical imaging from the Veteran's private pulmonologist. 

The Court has ruled that, once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Affording the benefit of the doubt to the Veteran, it appears that treatment notes from the Veteran's private pulmonologist were not properly incorporated into the claims file, and the examiner was therefore unable to review them.  It is not necessary for an examiner to review the claims file when such review would not change the objective and dispositive findings made during the examination.  Snuffer v. Gobber, 10 Vet. App. 400, 403-04 (1997).  However, the nexus opinion from the private pulmonologist's notes in this case would be dispositive if credited by the VA examiner; it must, therefore, be reviewed.  An additional VA pulmonary examination is necessary to assist in determining the nature and etiology of the Veteran's claimed lung disorder.

While on remand, updated VA non-VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify specific names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have provided treatment for his lung condition.   Ask the Veteran to provide a release for these records.  The RO should attempt to obtain any properly identified records, as well as updated treatment records from the VA Health Care System from May 2013 until the present, and associate these records with the claims file.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After any records requested above have been obtained, schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed lung condition.  The claims file must be made available to the examiner in conjunction with the examination, and the examiner must specify in the report that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  

The examiner should offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any lung condition is related to the Veteran's service, including exposure to burning fuel smoke during service in Iraq.  If the examiner concludes that the Veteran does not currently have a diagnosable lung condition or disorder, he or she should explain why.  The examiner must comment on the private records of V.M.O., M.D.

If the examiner is not able to provide an opinion, he or she should explain why.  

3.  After reviewing the examination report for compliance with this order, undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


